IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                          No. 69783
                DALE EDWARD HALEY, BAR NO. 571.
                                                                                  FILED
                                                                                  APR 2 2 2016
                                                                                  4   4   K. LINDEMAN

                                                                            BY
                                                                                 CHI DEP*YCL Er
                                                                                                  ilk

                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                            This is an automatic review of a Southern Nevada
                Disciplinary Board hearing panel's recommendation that this court
                approve, pursuant to SCR 113, a conditional guilty plea agreement in
                exchange for a stated form of discipline for attorney Dale Edward Haley.
                Under the agreement, Haley admitted to violations of RPC 1.4
                (communication), RPC 1.5(a) (fees), RPC 1.15(a) (safekeeping property),
                RPC 8.1(b) (bar admission and disciplinary matters), and RPC 8.4(a) and
                (d) (misconduct). 1 The agreement provides for a 90-day suspension, a
                refund of payment to a certain client as ordered by the Fee Dispute
                Arbitration Award, and payment of $1,500 to the State Bar for costs.
                Under the agreement, Haley must also obtain two additional continuing
                legal education (CLE) credits related to client communication within one
                year of the entry of this order.


                      1-Haley  also admitted to a violation of RPC 1.5(c) (fees) arising from a
                separate client grievance. The panel ordered the State Bar to issue a
                letter of caution for this violation. See SCR 102(8). Under SCR 113(1),
                this court need not approve a tendered plea when the stated discipline
                does not include suspension or disbarment.

SUPREME COURT
        OF
     NEVADA


(0) 194Th
                                                                                           - 1 2 700
                               Based on our review of the record, we conclude that the guilty
                   plea agreement should be approved.            See SCR 113(1). Considering the
                   duties violated and the aggravating and mitigating circumstances, we
                   conclude that the 90-day suspension and other conditions are sufficient to
                   serve the purpose of attorney discipline. See In re Lerner, 124 Nev. 1232,
                   1246, 197 P.3d 1067, 1077 (2008) (setting forth factors to be considered);
                   State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28
                   (1988) (explaining purpose of attorney discipline). We hereby impose a 90-
                   day suspension. Haley shall pay the State Bar $1,500 for costs within 90
                   days of entry of this order, see SCR 120(1), and comply with the client
                   refund payment ordered by the Fee Dispute Arbitration Award. Haley
                   shall also obtain two additional CLE credits related to client
                   communication within one year of the entry of this order. He shall also
                   comply with SCR 115. Bar counsel shall comply with SCR 121.1
                               It is so ORDERED.



                                            I ok-ALA   ciz              , G.J.
                                           Parraguirre


                       /-34rAA                j.
                                                                 c—   Do.,, 1.s           , J.
                   Hardesty                                        Douglas


                                                                                           J.



                                                                                           J.
                   Gibbons                                         Pickering



   SUPREME COURT
          OF
       NEVADA
                                                             2
  (0) 1947A    e
WIFE
                 cc: Chair, Southern Nevada Disciplinary Board
                      Dale E. Haley
                      State Bar of Nevada/Las Vegas
                      Kait Flocchini, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    0